     Case 3:16-cv-00530-RCJ-CBC Document 23 Filed 01/23/19 Page 1 of 3



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Nevada State Bar Number 13644
     DEBORAH LEE STACHEL
 3   Regional Chief Counsel
     DANIEL P. TALBERT
 4   Special Assistant United States Attorney
            Social Security Administration
 5          160 Spear Street, Suite 800
            San Francisco, CA 94105
 6          Telephone: (415) 977-8995
            Facsimile: (415) 744-0134
 7   Attorneys for Defendant
 8

 9

10
                                     UNITED STATES DISTRICT COURT
11
                                         DISTRICT OF NEVADA
12
                                            RENO DIVISION
13

14
      SANDRA K. MORELAND,                        No. 3:16-cv-00530-RCJ-CBC
15
                        Plaintiff,
16                                               STIPULATION AND PROPOSED ORDER FOR
      v.                                         THE AWARD OF ATTORNEY FEES
17                                               PURSUANT TO THE EQUAL ACCESS TO
      NANCY A. BERRYHILL,                        JUSTICE ACT, 28 U.S.C. § 2412(d) AND
18    Acting Commissioner of Social Security,    COSTS PURSUANT TO 28 U.S.C. § 1920

19                      Defendant.

20

21

22

23

24

25

26

27

28
     Case 3:16-cv-00530-RCJ-CBC Document 23 Filed 01/23/19 Page 2 of 3



 1          IT IS HEREBY STIPULATED by and between the parties through their undersigned
 2   counsel, subject to the approval of the Court, that Plaintiff be awarded attorney fees and expenses
 3   under the EAJA in the amount of FOUR THOUSAND dollars ($4,000.00) and costs in the
 4   amount of $400. This amount represents compensation for all legal services rendered on behalf
 5   of Plaintiff, to date, by counsel in connection with this civil action, in accordance with 28 U.S.C.
 6   §§ 2412 and 1920.
 7          After the Court issues an order for EAJA fees and expenses to Plaintiff, the government
 8   will consider the matter of Plaintiff’s assignment of EAJA fees and expenses to Plaintiff's
 9   attorney. Pursuant to Astrue v. Ratliff, 560 U.S. 586 (2010), the ability to honor the assignment
10   will depend on whether the fees, expenses are subject to any offset allowed under the United
11   States Department of the Treasury’s Offset Program. After the order for EAJA fees and expenses
12   is entered, the government will determine whether they are subject to any offset.
13          Fees and expenses shall be made payable to Plaintiff, but if the Department of the
14   Treasury determines that Plaintiff does not owe a federal debt, then the government shall cause
15   the payment of fees to be made directly to counsel, pursuant to the assignment executed by
16   Plaintiff. Any payments made shall be delivered to Plaintiff’s counsel.
17          This stipulation constitutes a compromise settlement of Plaintiff's request for EAJA
18   attorney fees and expenses, and does not constitute an admission of liability on the part of
19   Defendant under the EAJA. Payment of the agreed amount shall constitute a complete release
20   from, and bar to, any and all claims that Plaintiff and/or Plaintiff's counsel may have relating to
21   EAJA attorney fees and expenses in connection with this action.
22   //
23   //
24   //
25   //
26   //
27   //
28   //
     Case 3:16-cv-00530-RCJ-CBC Document 23 Filed 01/23/19 Page 3 of 3



 1          This award is without prejudice to the rights of Plaintiff's counsel to seek Social Security
 2   Act attorney fees under 42 U.S.C. § 406, subject to the offset provisions of the EAJA.
 3                                                  Respectfully submitted,
 4

 5   DATE: January 23, 2019                         s/ Daniel S. Jones
                                                    (as authorized by electronic mail)
 6                                                  DANIEL S. JONES
 7
                                                    Attorney for Plaintiff
 8

 9                                                  NICHOLAS A. TRUTANICH
                                                    United States Attorney
10
     DATE: January 23, 2019                  By     s/ Daniel P. Talbert
11
                                                    DANIEL P. TALBERT
12                                                  Special Assistant United States Attorney

13                                                  Attorneys for Defendant
14

15

16

17
                                                    ORDER
18

19            Pursuant to stipulation, it is so ordered.

20   DATE: January 24, 2019.                        __________________________
                                                    HON. CARLA
                                                    ROBERT       BALDWIN CARRY
                                                             C. JONES
21                                                  UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28
                                                           2
